196 P.3d 139 (2008)
HARMONY AT MADRONA PARK OWNERS ASSOCIATION, a Washington condominium unit owners association, Plaintiff,
v.
MADISON HARMONY DEVELOPMENT, INC., a Washington corporation, Defendant.
Margaux's Marine Graphics, Inc., Petitioner,
v.
Ledcor Industries (USA), Inc., Respondent.
No. 81603-4.
Supreme Court of Washington.
November 5, 2008.


*140 ORDER
¶ 1 Department I of the Court, composed of Chief Justice Alexander and Justices C. Johnson, Sanders, Owens and J. Johnson, at its November 5, 2008, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied. The Respondent's request for review raised in the answer is also denied.
/s/ Gerry L. Alexander
Chief Justice